Name: Commission Delegated Regulation (EU) 2017/2016 of 29 August 2017 amending Commission Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States
 Type: Delegated Regulation
 Subject Matter: economic geography;  accounting;  EU finance;  social affairs;  national accounts
 Date Published: nan

 15.11.2017 EN Official Journal of the European Union L 298/1 COMMISSION DELEGATED REGULATION (EU) 2017/2016 of 29 August 2017 amending Commission Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (1), and in particular Article 14(1) thereof, Whereas: (1) With a view to simplifying the use of the European Social Fund ESF and reducing the administrative burden for beneficiaries, it is appropriate to increase the scope of standard scales of unit costs and lump sums available for reimbursement to Member States. The standard scales of unit costs and lump sums for reimbursement to Member States should be established on the basis of data submitted by Member States or published by Eurostat and on the basis of methods commonly agreed, including the methods set out in Article 67(5) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) and Articles 14(2) and 14(3) of Regulation (EU) No 1304/2013. (2) Taking into account the significant disparities between Member States regarding the level of costs for a particular type of operation, the definition and amounts of standard scales of unit costs and lump sums may differ according to the type of operation and the Member State concerned in order to reflect their specificities. (3) Austria, Lithuania, Poland, and Romania have submitted methods for defining standard scales of unit costs for reimbursement of expenditure by the Commission, while the Netherlands has submitted a method for defining a lump sum. (4) Further to the submission by the Czech Republic, Malta, Italy, and Slovakia of methods concerning types of operation not yet covered by Delegated Regulation (EU) 2015/2195, additional standard scales of unit costs should be defined for reimbursement of expenditure to these Member States for these types of operation. (5) The standard scales of unit costs for Sweden currently set out in Delegated Regulation (EU) 2015/2195, with the exception of those relating to participant's allowances, have been amended on the basis of a method submitted by Sweden. (6) Taking into account the objective of expanding the possibilities for Member States to seek reimbursement from the Commission on the basis of standard scales of unit costs or lump sums, the Commission has defined unit costs and amounts for each Member State on the basis of data published by Eurostat for operations in the area of education. (7) Regulation (EU) 2015/2195 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, III, V, VI, VII and IX to Delegated Regulation (EU) 2015/2195 are replaced by the text in Annex I to this Regulation. Article 2 The text in Annex II to this Regulation is added as Annexes X to XIV to Delegated Regulation (EU) 2015/2195. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 470. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). ANNEX I ANNEX 1 Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Sweden 1. Definition of standard scales of unit costs Type of operations (1) Indicator name Category of costs Measurement unit for the indicator Amounts 1. Operations supported under priority axis 1 Supply of skills of the Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI- 2014SE05M9OP001) Hours worked All categories of costs except wages for participants. Number of hours worked (2) Wage group (SSYK code (3)) Region: Stockholm (SE 11) (unit cost per hour  amount in SEK (4)) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) 1 (912  913 -919 -921) 321 328 2 (414  415  421  422 -512  513  514  515  522  611 -612 -613  614 -826) 360 356 3 (331  348  411  412  413  419  711  712  713  714  721  722  723  724  731  732  734  741  742  743  811  812  813  814  815  816  817  821  822  823 -824  825  827 -828 -829 -831  832  833  834  914  915  931  932  933) 416 395 4 (223  232  233  234  235  243  249  313  322  323  324  332  342  343  344  345  346  347  511  011) 473 438 5 (213  221  231  241  244  245  246  247  248  311  312  315  321  341) 587 512 6 (211  212  214  222  242  314) 776 724 7 A (121) 1 035 1 035 7 B (111-123) 1 121 875 7 C (131-122) 735 601 2. Operations supported under priority axis 1 Supply of skills of the Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI-2014SE05M9OP001) Hours participated in the operation Participant's wage Number of hours participated (2) Region: Stockholm (SE 11) (unit cost per hour  amount in SEK) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) 229 234 3. Operations supported under priority axis 2 Increased transition to work and priority axis 3 Youth Employment Initiative of Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI-2014SE05M9OP001) Hours worked All categories of costs except allowances for participants. Number of hours worked (2) Occupational category Region: Stockholm (SE 11) (unit cost per hour  amount in SEK) All regions except Stockholm (SE 12-33) (unit cost per hour  amount in SEK) Project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is above 20 million in SEK) 535 435 Project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is below or equal to 20 million in SEK) / assistant project leader for operations where the total eligible expenditure as stated in the document setting out the conditions for support is above 20 million in SEK) 478 405 Project worker 331 300 Project economist 427 363 Administrator 297 270 4. Operations supported under priority axis 2 Increased transition to work and priority axis 3 Youth Employment Initiative of Operational Programme (Nationellt socialfondsprogram fÃ ¶r investering fÃ ¶r tillvÃ ¤xt och sysselsÃ ¤ttning 2014-2020) (CCI- 2014SE05M9OP001) Hours participated in the operation Participant's allowance Number of hours participated (2) Financial assistance (unit cost per hour) Age (SEK) 18-24 years 32 25-29 years 40 30-64 years 46 Activity grant and development allowance (unit cost per hour) Age (SEK) 15-19 years 17 20-24 years 33 25-29 years 51 30-44 years 55 45-69 years 68 Social security and sickness benefit (unit cost per hour) Age (SEK) 19-29 years (social security benefit) 51 30-64 years (sickness benefit) 58 Sickness benefit, rehabilitation benefit, and work and professional injury benefit (unit cost per hour) Age (SEK)  19 years 48 20-64 years 68 2. Adjustment of amounts The unit costs in the table apply to the hours worked or participated in 2015. Except for the unit costs relating to participant's allowances, referred to in point 4 of the table, which will not be adjusted, these values will be increased automatically on the 1st of January each year as from 2016 until 2023 by 2 %. ANNEX III Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to the Czech Republic 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs (5) Measurement unit for the indicator Amounts (in national currency CZK) 1. Establishment of a new childcare facility under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Newly created place in a new childcare facility  purchase of equipment for a childcare facility;  management of project phase focused on creating the facility. Number of newly created places in a new childcare facility (6) 20 053 incl. VAT, or 16 992 excl. VAT 2. Transformation of an existing facility to a children's group under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Transformed place in a children's group (7)  purchase of equipment for a transformed facility;  purchase of teaching aids;  management of project phase focused on transforming the facility Number of transformed places in a children's group (8) 9 518 incl. VAT, or 8 279 excl. VAT 3. Operating a childcare facility under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  salaries of teaching and non-teaching staff,  operation of the childcare facility,  management of the operation Occupancy rate (9) 628 (10) 4. Upskilling of caregivers under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Achievement of a qualification as caregiver in a childcare facility  training and examination for professional qualification Number of persons who obtain a certification of professional qualification as caregiver in a childcare facility 14 178 5. Lease of premises for childcare facilities under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  Rent of the premises for a childcare facility Occupancy rate (9). 56 (10) 6. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment, (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on general information technologies (IT) All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 324 7. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on soft and managerial skills All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 593 8. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) A period (45 minutes) of participation of an employee in external language training courses All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed periods per employee 173 9. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course in specialised IT All eligible costs, inlcuding:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 609 10. Further external professional training of employees under Priority Axis 1 of the Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course in accountancy, economy and law All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 436 11. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in external technical and other professional training All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 252 12. Further internal (11) professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course provided by an internal trainer in any of the following areas:  general information technologies (IT);  soft and managerial skills;  languages;  specialised IT;  accountancy, economy and law;  technical and other professional. All eligible costs, including:  Direct staff costs;  Indirect costs;  Wages for participants. Number of completed hours per employee 144 13. Support provided by non-permanent personnel to school/ educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 full-time equivalent (FTE) worked as a school psychologist and/or a specialised school pedagogue per month All eligible costs, including, direct staff costs Number of 0,1 FTE worked per month 5 607 14. Support provided by non-permanent personnel to school/ educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked by a school assistant and/or social pedagogue per month. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month School assistant: 3 502 Social pedagogue: 4 695 15. Support provided by non-permanent personnel to school/ educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked by a nanny per month All eligible costs, including direct staff costs. Number of 0,1 FTE worked per month 3 227 16. Provision of extracurricular activity for children/pupils at risk of school failure under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Provision of a block of 16 lessons of extracurricular activities with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. All eligible costs, including direct staff costs. Number of completed blocks of 16 lessons with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. 17 277 17. Supporting pupils at the risk of school failure through tutoring under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Provision of a block of 16 hours of tutoring to a group of at least 3 registered pupils at risk of school failure. All eligible costs, including direct staff costs. Number of completed blocks of 16 hours provided to a goup of at least 3 registered pupils at risk of school failure. 8 523 18. Professional development of pedagogues through structured training courses under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Hours of professional training provided to pedagogues. All eligible costs, including direct costs of providing training. Number of completed hours of training per pedagogue (1) 422 for training inside regular class time (2) 170 for training outside regular class time 19. Provision of information to parents through meetings under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Thematic meeting with a minimum of eight parents for a minimum duration of two hours (120 minutes). All eligible costs, including direct staff costs. Number of thematic meetings with a minimum of eight parents for a minimum duration of two hours (120 minutes) 3 676 20. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Block of 30 hours of external mentoring/ coaching to a group of between 3 and 8 pedagogues. All eligible costs, including direct staff costs. Number of completed blocks of 30 hours mentoring/coaching to a group of between 3 and 8 pedagogues. 29 698 21. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Training cycle of 15 hours of structured job-shadowing by a pedagogue All eligible costs, including direct staff costs. Number of completed training cycles of 15 hours per pedagogue undertaking a structured visit to another pedagogue in another school. 4 246 22. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 10 hours of training through mutual cooperation involving a group of at least 3 pedagogues. All eligible costs, including direct staff costs. Number of completed training cycles of 10 hours involving a group of at least 3 pedagogues. 8 068 23. Professional development of teaching staff of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Tandem lesson (12) of 2,75 hours. All eligible costs, including direct staff costs.: Number of completed tandem lessons 778 24. Professional development of pedagogues of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 19 hours of mutual cooperation and learning involving an expert and 2 pedagogues. All eligible costs, including direct staff costs. Number of completed cycles of 19 hours involving an expert and 2 other pedagogues. 5 377 25. Career advice services in schools and cooperation between schools and employers under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked per month by a career advisor and/or a coordinator of cooperation between a school and employers. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month 4 942 26. Professional development of pedagogues of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Training cycle of 8,5 hours involving structured job-shadowing by a pedagogue and a mentor. All eligible costs, including direct staff costs Number of completed training cycles of 8,5 hours per structured visit to an institution/company/facility. 2 395 27. Professional competence development of pedagogues under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 3,75 hours of training involving a pedagogue and expert/ICT technician. All eligible costs, including direct staff costs Number of completed training cycles of 3,75 hours involving a pedagogue and expert/ICT technician. 1 050 2. Adjustments of amounts. The rate for unit costs 6-11 may be adjusted by replacing the initial minimum wage rate in the calculation method that consists of the minimum wage, the cost for provision of training and indirect costs. The rate for unit cost 12 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, and/or the wages for participants, including social security and health contributions in the calculation method that consists of direct staff costs, including social security and health contributions and/or the wages for participants, including social security and health contributions. The rate for unit costs 13-17 and 19-27 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, in the calculation method that consists of direct staff costs, including social security and health contributions, plus indirect costs. The rate for unit cost 18 may be adjusted by replacing the salaries for participants, including social security and health contributions in the calculation method that consists of the cost for provision of training plus salaries for participants, including social security and health contributions, plus indirect costs. Adjustments will be based on the updated data as follows: for the minimum wage, amendments to the minimum wage as set by government decree no. 567/2006 Coll; for social security contributions, amendments to employers' contributions to social security, defined in Act no. 589/1992 Coll. on social security; and for health contributions, amendments to employers' contributions to health insurance, defined in Act no. 592/1992 Coll. on premiums for health insurance. For average salaries to determine wages/staff costs, changes to the latest annual published data for relevant categories from the average earnings informational system (www.ISPV.cz). ANNEX V Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Malta 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Employment Aid (A2E Scheme) under Priority axis 1 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Employment aid paid per week to workers who are disadvantaged, severely disadvantaged or with disabilities (13). All costs related to the Employment Subsidy. Number of weeks in employment per employee. 1. Disadvantaged worker  85 per week for a maximum of 52 weeks. 2. Severely disadvantaged worker  85 per week for a maximum of 104 weeks. 3. Worker with disabilities  125 per week for a maximum of 156 weeks. 2. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Participation in one hour of accredited or non-accredited external training Direct costs of providing external training Number of completed hours per participant 25 3. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Provision of one hour of accredited or non-accredited internal training. Salary costs for internal trainer. Number of completed hours of training provided per trainer. 4,90 4. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Participation in one hour of accredited or non-accredited internal or external training. Salary costs for participant. Number of completed hours per participant. 4,90 2. Adjustment of amounts Unit cost 1 may be adjusted by replacing the initial minimum wage and/or the statutory bonus and/or weekly allowances and/or social security contributions in the calculation method that consists of the lowest weekly rate of national minimum wage for a particular year, the statutory bonus, weekly allowances and social security contributions, and dividing this result by 2. Unit Cost 2 may be adjusted by applying the annual rate of inflation to the respective rates. From 2017, for a given year N, this can be be done by applying the inflation rate for year N-1 as published by the Maltese National Statistics Office at: https://nso.gov.mt/en/nso/Selected_Indicators/Retail_Price_Index/Pages/Index-of-Inflation.aspx Unit costs 3-4 may be adjusted by replacing the initial national minimum wage for persons 18 years or over and/or the statutory bonuses and/or weekly allowances and/or social security contributions in the calculation method that consists of the hourly rate of national minimum wage for persons 18 years or over for a particular year, the statutory bonuses, the weekly allowances and social security contributions. Adjustments will be based on updated data as follows: The national minimum wage is specified in national Subsidiary Legislation 452.71 (National Minimum Wage Standing Order). The statutory bonuses, weekly allowances and social security contributions provided for in Chapter 452 of the Maltese legislation on the Employment and Industrial relations Act. ANNEX VI Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Italy 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Measure 1.B of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (14) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 Hourly rate for 1st guidance level support All eligible costs, including direct staff costs. Number of hours providing 1st guidance level support. 34,00 2. Measure 1.C of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (15) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 Hourly rate for specialist or 2nd guidance level support. All eligible costs, including direct staff costs. Number of hours providing specialist or 2nd guidance level support. 35,50 3. Measures 2.A, 2.B, 4.A, 4.C and 7.1 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (16) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 A. Hourly rate for the following tranings:  Training focused on integration in the labour market;  Reintegration in the schooling and training system for young people aged between 15 and 18;  Apprenticeship for qualification and professional diploma;  Apprenticeship for higher training and research;  Training for self-employment and self-entrepreneurship (17) This hourly rate depends on the type of class (A, B or C (18)) B. Hourly rate per student participating in the training All eligible costs, including direct staff costs and excluding any allowance paid to participants. Number of hours per training course differentiated by type of class, and the number of hours per student. TYPE OF CLASS HOURLY RATE PER COURSE HOURLY RATE PER STUDENT C 73,13 0,80 B 117,00 A 146,25 4. Measure 3 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (19) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 New employment contracts as a result of job coaching All eligible costs, including direct staff costs Number of new employment contracts, differentiated by type of contract and profile classification (from low to very high) (20) Profile Classification LOW MEDIUM HIGH VERY HIGH Open-ended contract and 1st and 3rd level apprenticeship contract 1 500 2 000 2 500 3 000 2nd level apprenticeship, fixed-term and temporary contract  ¥ 12 months 1 000 1 300 1 600 2 000 fixed-term and temporary contract 6-12 months 600 800 1 000 1 200 5. Measure 5 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (21) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002 New regional/interregional/transnational traineeships All eligible costs including direct staff costs for providing a traineeship. Number of traineeships, differentiated by profile classification. LOW MEDIUM HIGH VERY HIGH REGIONAL / INTERREGIONAL/TRANSNATIONAL 200 300 400 500 6. Measure 5 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (21) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002 Traineeships under interregional mobility For interregional mobility: all eligible costs, including travel, accommodation and meals, but excluding participant allowances Number of traineeships, differentiated by location and, for interregional mobility, the length of traineeship. Interregional mobility as per the rates set out in point 3.4 Traineeships under transnational mobility For transnational mobility: all eligible costs. Transnational mobility as per the rates set in point 3.5 7. Measure 6 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (22) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Molise 2014IT16M2OP001  POR Piemonte 2014IT05SFOP013  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002 30 hour block of general preparatory training for access to the civil service All eligible costs, including direct staff costs, excluding allowances and insurance. Number of participants completing the 30 hour block of training. 90 8. Measure 7.1 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (23) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Emilia Romagna 2014IT05SFOP003  POR Friuli VG 2014IT05SFOP004  POR Lazio 2014IT05SFOP005  POR Molise 2014IT16M2OP001  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 Hourly rate of support for self-employment and self-entrepreneurship (24) All eligible costs, including direct staff costs, but excluding any allowance. Number of hours of support provided to participants. 40 9. Measure 8 of the national Operational Programme Youth Employment Initiative (2014IT05M9OP001) and similar operations (25) under:  POR Abruzzo 2014IT05SFOP009  POR Basilicata 2014IT05SFOP016  PO Bolzano 2014IT05SFOP017  POR Calabria 2014IT16M2OP006  POR Campania 2014IT05SFOP020  POR Liguria 2014IT05SFOP006  POR Molise 2014IT16M2OP001  POR Puglia 2014IT16M2OP002  POR Sardegna 2014IT05SFOP021  POR Sicilia 2014IT05SFOP014  PO Trento 2014IT05SFOP018  POR Umbria 2014IT05SFOP010  POR Valle D'Aosta 2014IT05SFOP011  PON SPAO 2014IT05SFOP002  POR Toscana FSE 2014IT05SFOP015 A. Employment contracts following professional interregional mobility or professional transnational mobility; B. Job interview under professional transnational mobility All eligible costs (one off subsidy for travel, accommodation and meals, and an interview allowance), not including any additional allowances for disadvantaged people and any allowances for travel, accommodation or meals under interregional mobility provided by employer. Number of employment contracts or job interviews, differentiated by location  Professional interregional mobility as per the amounts for more than 600 hours set out in point 3.4. (26)  Professional transnational mobility for interview purposes as per the amounts set out in point 3.6.  Professional transnational mobility as per the amounts set out in point 3.7. 10. Operations increasing the number of Industrial PhD positions under the following Operational Programmes:  PON Ricerca 2014 IT16M20P005  POR Basilicata FSE 2014IT05SFOP016  POR Campania FSE 2014IT05SFOP020  POR Puglia FESR FSE 2014IT16M2OP002  POR Calabria FESR FSE 2014IT16M2OP006  POR Abruzzo FSE 2014IT05SFOP009  POR Sardegna FSE 2014IT05SFOP021  POR Molise FESR FSE 2014IT16M2OP001  POR Friuli Venezia Giulia FSE 2014IT05SFOP004  POR Liguria FSE 2014IT05SFOP006  POR Lombardia FSE 2014IT05SFOP007  POR Valle d'Aosta FSE 2014IT05SFOP011  POR Toscana FSE 2014IT05SFOP015  PA Bolzano FSE 2014IT05SFOP017  POR Sicilia FSE 2014IT05SFOP014  POR Umbria FSE 2014IT05SFOP010  POR Emilia Romagna FSE 2014IT05SFOP003  PA Trento 2014IT05SFOP018 Months spent working on PhD. All eligible costs for the participant (salary and associated social security contributions) and the institution providing the PhD (direct and indirect costs). Number of months spent working on PhD, according to location in Italy or abroad. Without a period spent abroad: 1 927,63 per month With a period spent abroad: 2 891,45 per month 11. Adult training under OP Education 2014IT05M20P001 Participants gaining a certificate in adult training All categories of costs Number of participants gaining a certificate in adult training, differentiated by length of module and additional specific support (27) 327 (30 hour module) 357 (30 hour module with additional specific support) 654 (60 hour module) 684 (60 hour module with additional specific support) 1 090 (100 hour module) 1 120 (100 hour module with additional specific support) 12. Activities related to Citizenship and the Rule of Law under OP Education 2014IT05M20P001 Participants gaining a certificate in initiatives related to Citizenship and Rule of Law. All categories of costs Number of participants gaining a certificate related to Citizenship and Rule of Law, differentiated by length of module, additional specific support, and meal allowance. 191,10 (30 hour module) 221,10 (30 hours with additional specific support) 261,10 (30 hours with meal allowance) 291,10 (30 hours with additional specific support and meal allowance) 382,20 (60 hour module) 412,20 (60 hours with additional specific support) 522,20 (60 hours with meal allowance) 552,20 (60 hours with additional specific support and meal allowance) 637,00 (100 hour module) 667,00 (100 hours with additional specific support) 871,00 (100 hours with meal allowance) 901,00 (100 hours with additional specific support and meal allowance) 13. Classroom training under OP Education 2014IT05M20P001 Participants gaining a certificate in classroom training All categories of costs Number of participants gaining a certificate in classroom training, differentiated by length of module, additional specific support and meal allowance. 360,60 (30 hour module) 390,60 (30 hours with additional specific support) 430,60 (30 hours with meal allowance) 460,60 (30 hours with additional specific support and meal allowance) 721,20 (60 hour module) 751,20 (60 hours with additional specific support) 861,20 (60 hours with meal allowance) 891,20 (60 hours with additional specific support and meal allowance) 1 202,00 (100 hour module) 1 232,00 (100 hours with additional specific support) 1 436,00 (100 hours with meal allowance) 1 466,00 (100 hours with additional specific support and meal allowance ) 14. Language training in context of transnational mobility under OP Education 2014IT05M20P001 Participants gaining a certificate in language training following transnational mobility. All categories of costs, except travel and accommodation costs for persons accompanying participants. Number of participants gaining a certificate in language training following transnational mobility, differentiated by length of module, country and length of stay, and distance travelled 774,00 (40 hour module) 1 161,00 (60 hour module) 1 548,00 (80 hour module) To these amounts for each participant can be added a daily amount to cover accommodation costs, differentiated by country, as set out in point 3.8 below, and the following amount for travel costs: Km Amount 100-499 500-1 999 2 000 -2 999 3 000 -3 999 4 000 -7 999 8 000 -19 999 Ã  Ã  Ã  Ã  Ã  Ã  180 275 360 530 820 1 100 15. Internships under OP Education 2014IT05M20P001 Participants gaining an internship certificate, with or without transnational mobility. All categories of costs, except travel and accommodation for persons accompanying participants. Number of participants gaining an internship certificate, with or without transnational mobility, differentiated by length of module and, where transnational mobility is included, country, length of stay, and distance travelled 786,60 (60 hour module) 1 179,90 (90 hour module) 1 573,20 (120 hour module) 3 146,40 (240 hour module) For internships with transnational mobility, these amounts for each participant can be supplemented by a daily amount to cover accommodation costs, differentiated by country, as set out in point 3.8 below, and the following amount for travel costs: Km Amount 100-499 500-1 999 2 000 -2 999 3 000 -3 999 4 000 -7 999 8 000 -19 999 Ã  Ã  Ã  Ã  Ã  Ã  180 275 360 530 820 1 100 16. Language training and internships in the context of transnational mobility under OP Education 2014IT05M20P001 Persons accompanying participants. Accommodation and travel costs Number of persons accompanying participants. Accommodation Costs per participant, differentiated by country, as set out in point 3.8 below, and the following amount for travel costs: Km Amount 100-499 500-1 999 2 000 -2 999 3 000 -3 999 4 000 -7 999 8 000 -19 999 Ã  Ã  Ã  Ã  Ã  Ã  180 275 360 530 820 1 100 2. Adjustment of amounts (a) For standard scales of unit costs 1-9, the amounts may be adjusted where the FOI index (consumer price index for blue and white collar worker households, excluding tobacco products) shows a monetary revaluation equal to or exceeding 5 %. In particular, in a given year y, the adjustment is made if in a period y + t the difference between the benchmarking coefficients shown by the FOI index for such years is equal to or higher than 5 %. The base year applied  and on the basis of which the amounts were adjusted  is 2014. Where this rate is equal to or higher than 5 %, each unit cost may be adjusted accordingly. (b) For standard scale of unit costs 10, the rate may be adjusted by replacing the montly scholarship and/or social security contributions in the calculation method that consists of monthly scholarship plus social security contributions plus an amount for all other costs. Updated data can be found in amendments to the Ministerial Decree of 18.6.2008 (which defines the total gross annual amount of PhD scholarships) and biannual adjustment of the rate of social security contributions (Circular letter No. 13 of 29.1.2016 of the Director General of INPS, the National Institute for Social Security). (c) For standard scales of unit costs 11-15, which are based on the historical average number of certificates (output) awarded per module, the rate may be adjusted at the end of each financial year (31/12) following an assessment by the Managing Authority of the implementation of the operations related to each of the unit costs. Where such an assessment shows a divergence in the average number of certificates awarded per module for each type of training as compared to the average number used as the basis for calculating the existing unit cost, then a new unit cost will be calculated according to the following formula: UCnew = UCold + Variation where Variation = UCold  (UCold * Outputnew / Outputold) 3.1 Interregional travel costs (in EUR) Region of origin Travel costs Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia-Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 269,30 211,17 198,50 148,63 231,83 232,74 201,95 226,34 167,99 68,60 58,98 0,00 23,32 25,81 125,43 45,79 83,99 93,05 164,82 165,16 182,46 Basilicata 271,11 236,02 227,31 236,81 294,55 239,98 259,23 264,89 201,50 176,59 97,35 83,99 142,75 67,92 33,96 31,24 0,00 55,47 71,43 114,33 224,18 Calabria 369,32 285,04 273,72 242,02 351,32 340,51 304,28 304,39 270,32 238,63 243,15 164,82 178,18 139,01 90,33 85,58 71,43 69,05 0,00 75,62 280,55 Campania 253,00 271,68 259,06 113,20 246,78 221,87 165,84 302,24 178,86 160,74 169,86 125,43 151,01 99,62 0,00 21,28 33,96 89,20 90,33 113,20 190,22 Emilia-Romagna 146,48 81,50 74,71 38,26 129,05 92,82 63,39 55,47 0,00 54,34 62,26 167,99 52,07 131,31 178,86 160,52 201,50 140,37 270,32 292,06 188,94 Friuli Venezia Giulia 129,05 103,24 82,30 120,22 175,52 99,62 37,36 0,00 55,47 70,18 163,01 226,34 162,50 113,20 302,24 218,87 264,89 241,12 304,39 325,00 279,13 Lazio 230,31 172,06 160,74 129,05 210,55 201,50 165,27 113,20 131,31 99,62 70,18 25,81 54,34 0,00 99,62 29,21 67,92 113,20 139,01 138,10 156,65 Liguria 53,66 113,94 105,11 0,00 36,22 49,81 106,41 120,22 38,26 67,47 118,07 148,63 75,50 129,05 113,20 152,03 236,81 250,17 242,02 231,61 224,15 Lombardia 59,37 97,35 76,47 49,81 67,92 0,00 69,05 99,62 92,82 113,20 108,67 232,74 84,90 201,50 221,87 223,91 239,98 179,99 340,51 335,07 179,51 Marche 200,25 84,90 76,98 118,07 119,99 108,67 70,18 163,01 62,26 108,11 0,00 58,98 43,92 70,18 169,86 75,96 97,35 107,54 243,15 216,21 251,20 Molise 259,51 196,06 194,31 152,03 232,97 223,91 194,48 218,87 160,52 126,56 75,96 45,79 106,75 29,21 21,28 0,00 31,24 70,30 85,58 140,48 185,85 PA Bolzano 118,58 0,00 36,22 113,94 151,35 97,35 96,22 103,24 81,50 110,94 84,90 67,92 127,01 172,06 271,68 196,06 236,02 138,10 285,04 310,17 273,47 PA Trento 112,24 36,22 0,00 105,11 147,22 76,47 19,02 82,30 74,71 99,62 76,98 198,50 120,44 160,74 259,06 194,31 227,31 132,44 273,72 308,24 247,26 Piemonte 17,43 151,35 147,22 36,22 0,00 67,92 103,01 175,52 129,05 147,16 119,99 231,83 181,74 210,55 246,78 232,97 294,55 191,31 351,32 273,60 187,92 Puglia 275,59 138,10 132,44 250,17 191,31 179,99 164,71 241,12 140,37 212,82 107,54 93,05 156,78 113,20 89,20 70,30 55,47 0,00 69,05 147,61 279,42 Sardegna 205,36 273,47 247,26 224,15 187,92 179,51 248,56 279,13 188,94 189,41 251,20 182,46 210,98 156,65 190,22 185,85 224,18 279,42 280,55 185,82 0,00 Sicilia 350,35 310,17 308,24 231,61 273,60 335,07 303,38 325,00 292,06 273,94 216,21 165,16 189,50 138,10 113,20 140,48 114,33 147,61 75,62 0,00 185,82 Toscana 169,12 110,94 99,62 67,47 147,16 113,20 95,09 70,18 54,34 0,00 108,11 68,60 36,22 99,62 160,74 126,56 176,59 212,82 238,63 273,94 189,41 Umbria 199,18 127,01 120,44 75,50 181,74 84,90 125,14 162,50 52,07 36,22 43,92 23,32 0,00 54,34 151,01 106,75 142,75 156,78 178,18 189,50 210,98 Valle d'Aosta 0,00 118,58 112,24 53,66 17,43 59,37 155,03 129,05 146,48 169,12 200,25 269,30 199,18 230,31 253,00 259,51 271,11 275,59 369,32 350,35 205,36 Veneto 155,03 96,22 19,02 106,41 103,01 69,05 0,00 37,36 63,39 95,09 70,18 201,95 125,14 165,27 165,84 194,48 259,23 164,71 304,28 303,38 248,56 3.2 Interregional accommodation costs (for more than 600 hours) (in EUR) Region of origin Accommodation costs Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia- Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Basilicata 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Calabria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Campania 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Emilia-Romagna 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Friuli Venezia Giulia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Lazio 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Liguria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Lombardia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Marche 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Molise 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 PA Bolzano 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 PA Trento 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Piemonte 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Puglia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Sardegna 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Sicilia 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Toscana 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Umbria 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Valle d'Aosta 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 Veneto 803,84 1 153,94 788,70 741,25 695,62 1 229,98 700,07 703,65 967,41 1 227,68 601,19 578,51 628,23 1 229,68 930,19 519,08 684,62 607,95 575,50 988,35 600,62 3.3 Interregional subsistence costs (for more than 600 hours) (in EUR) Region of origin Meal costs Destination region Valle d'Aosta PA Bolzano PA Trento Liguria Piemonte Lombardia Veneto Friuli Venezia Giulia Emilia-Romagna Toscana Marche Abruzzo Umbria Lazio Campania Molise Basilicata Puglia Calabria Sicilia Sardegna Abruzzo 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Basilicata 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Calabria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Campania 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Emilia-Romagna 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Friuli Venezia Giulia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Lazio 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Liguria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Lombardia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Marche 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Molise 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 PA Bolzano 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 PA Trento 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Piemonte 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Puglia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Sardegna 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Sicilia 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Toscana 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Umbria 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Valle d'Aosta 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 Veneto 482,30 252,45 320,93 407,41 521,52 502,26 416,04 616,19 514,94 200,21 480,95 433,27 641,87 596,60 298,90 638,86 205,47 440,97 487,71 359,11 256,27 3.4 Interregional allowances for traineeships (in EUR) No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Valle d'Aosta 160 611,70 613,51 711,72 595,40 488,88 471,45 572,71 396,06 401,77 542,65 601,91 460,98 454,64 359,83 617,99 547,76 692,75 511,52 541,58  497,43 161-200 613,84 615,65 713,86 597,54 491,02 473,59 574,85 398,20 403,91 544,79 604,05 463,12 456,78 361,97 620,13 549,90 694,89 513,66 543,72  499,57 201-249 699,44 701,25 799,46 683,14 576,62 559,19 660,45 483,80 489,51 630,39 689,65 548,72 542,38 447,57 705,73 635,50 780,49 599,26 629,32  585,17 250-300 804,30 806,11 904,32 788,00 681,48 664,05 765,31 588,66 594,37 735,25 794,51 653,58 647,24 552,43 810,59 740,36 885,35 704,12 734,18  690,03 301-600 913,44 915,25 1 013,46 897,14 790,62 773,19 874,45 697,80 703,51 844,39 903,65 762,72 756,38 661,57 919,73 849,50 994,49 813,26 843,32  799,17 > 600 1 555,44 1 557,25 1 655,46 1 539,14 1 432,62 1 415,19 1 516,45 1 339,80 1 345,51 1 486,39 1 545,65 1 404,72 1 398,38 1 303,57 1 561,73 1 491,50 1 636,49 1 455,26 1 485,32  1 441,17 Bolzano 160 585,59 610,44 659,45 646,09 455,92 477,65 546,48 488,35 471,77 459,31 570,48  410,64 525,76 512,52 647,88 684,58 485,35 501,42 492,99 470,63 161-200 587,93 612,78 661,79 648,43 458,26 479,99 548,82 490,69 474,11 461,65 572,82  412,98 528,10 514,86 650,22 686,92 487,69 503,76 495,33 472,97 201-249 681,53 706,38 755,39 742,04 551,86 573,60 642,42 584,29 567,71 555,26 666,42  506,58 621,71 608,46 743,83 780,53 581,29 597,37 588,93 566,58 250-300 796,20 821,04 870,06 856,70 666,53 688,26 757,09 698,96 682,37 669,92 781,08  621,25 736,37 723,13 858,49 895,19 695,96 712,03 703,60 681,24 301-600 915,54 940,39 989,40 976,05 785,87 807,60 876,43 818,30 801,72 789,27 900,43  740,59 855,71 842,47 977,83 1 014,53 815,30 831,38 822,94 800,59 > 600 1 617,57 1 642,41 1 691,43 1 678,07 1 487,90 1 509,63 1 578,46 1 520,33 1 503,74 1 491,29 1 602,45  1 442,62 1 557,74 1 544,50 1 679,86 1 716,56 1 517,33 1 533,40 1 524,97 1 502,61 Trento 160 493,91 522,71 569,13 554,47 370,12 377,71 456,15 400,52 371,88 372,38 489,72 331,63  442,63 427,85 542,67 603,65 395,02 415,85 407,65 314,43 161-200 495,75 524,56 570,97 556,31 371,97 379,55 458,00 402,36 373,72 374,23 491,56 333,48  444,47 429,70 544,52 605,50 396,87 417,70 409,49 316,27 201-249 569,60 598,41 644,82 630,17 445,82 453,40 531,85 476,21 447,57 448,08 565,42 407,33  518,32 503,55 618,37 679,35 470,72 491,55 483,35 390,12 250-300 660,07 688,88 735,29 720,63 536,29 543,87 622,32 566,68 538,04 538,55 655,88 497,80  608,79 594,02 708,84 769,82 561,19 582,02 573,81 480,59 301-600 754,23 783,04 829,46 814,80 630,45 638,03 716,48 660,84 632,20 632,71 750,05 591,96  702,95 688,18 803,00 863,98 655,35 676,18 667,98 574,76 > 600 1 308,13 1 336,93 1 383,35 1 368,69 1 184,34 1 191,93 1 270,37 1 214,74 1 186,10 1 186,61 1 303,94 1 145,85  1 256,85 1 242,07 1 356,89 1 417,87 1 209,25 1 230,07 1 221,87 1 128,65 Liguria 160 454,43 542,61 547,82 419,00 344,06 426,02 434,85  355,61 423,87 457,83 419,74 410,91 342,02 555,97 529,95 537,41 373,27 381,30 359,46 412,21 161-200 456,34 544,52 549,73 420,91 345,97 427,93 436,76  357,52 425,78 459,74 421,65 412,82 343,93 557,88 531,86 539,32 375,18 383,21 361,37 414,12 201-249 532,79 620,97 626,18 497,36 422,42 504,38 513,21  433,97 502,23 536,19 498,10 489,27 420,38 634,33 608,31 615,77 451,63 459,66 437,82 490,57 250-300 626,44 714,63 719,83 591,01 516,07 598,03 606,86  527,62 595,88 629,84 591,75 582,92 514,04 727,98 701,96 709,42 545,28 553,32 531,47 584,22 301-600 723,92 812,10 817,31 688,48 613,55 695,50 704,33  625,09 693,35 727,31 689,22 680,39 611,51 825,46 799,43 806,89 642,75 650,79 628,94 681,69 > 600 1 297,29 1 385,47 1 390,68 1 261,86 1 186,92 1 268,88 1 277,71  1 198,47 1 266,73 1 300,69 1 262,59 1 253,76 1 184,88 1 398,83 1 372,81 1 380,27 1 216,13 1 224,16 1 202,32 1 255,07 Piemonte 160 555,86 618,58 675,35 570,81 453,08 499,55 534,58 360,26 391,95 444,02 557,00 475,38 471,25  515,34 511,95 597,64 471,19 505,77 341,46 427,04 161-200 557,89 620,60 677,37 572,83 455,10 501,57 536,61 362,28 393,98 446,05 559,02 477,40 473,27  517,36 513,98 599,66 473,22 507,80 343,49 429,07 201-249 638,90 701,61 758,38 653,84 536,11 582,58 617,62 443,29 474,98 527,06 640,03 558,41 554,28  598,37 594,99 680,67 554,22 588,81 424,50 510,08 250-300 738,13 800,85 857,61 753,07 635,35 681,82 716,85 542,52 574,22 626,29 739,26 657,65 653,52  697,61 694,22 779,90 653,46 688,04 523,73 609,31 301-600 841,42 904,13 960,90 856,36 738,63 785,10 820,14 645,81 677,50 729,58 842,55 760,93 756,80  800,89 797,51 883,19 756,74 791,33 627,02 712,60 > 600 1 448,98 1 511,69 1 568,46 1 463,92 1 346,19 1 392,66 1 427,69 1 253,37 1 285,06 1 337,13 1 450,11 1 368,49 1 364,36  1 408,45 1 405,07 1 490,75 1 364,30 1 398,88 1 234,57 1 320,15 Lombardia 160 693,90 701,15 801,67 683,03 553,99 560,78 662,66 510,97  569,83 685,07 558,51 537,63 529,08 641,15 640,67 796,23 574,36 546,06 520,54 530,21 161-200 696,78 704,03 804,55 685,92 556,87 563,66 665,54 513,85  572,72 687,95 561,40 540,51 531,96 644,03 643,56 799,12 577,24 548,94 523,42 533,10 201-249 812,07 819,32 919,84 801,21 672,16 678,95 780,83 629,14  688,01 803,24 676,69 655,80 647,26 759,32 758,85 914,41 692,54 664,24 638,71 648,39 250-300 953,31 960,55 1 061,07 942,44 813,39 820,18 922,06 770,37  829,24 944,48 817,92 797,03 788,49 900,55 900,08 1 055,64 833,77 805,47 779,94 789,62 301-600 1 100,30 1 107,55 1 208,07 1 089,43 960,39 967,18 1 069,06 917,37  976,23 1 091,47 964,91 944,03 935,48 1 047,55 1 047,07 1 202,63 980,76 952,46 926,94 936,61 > 600 1 964,98 1 972,23 2 072,75 1 954,11 1 825,07 1 831,86 1 933,74 1 782,05  1 840,91 1 956,15 1 829,59 1 808,71 1 800,16 1 912,23 1 911,75 2 067,31 1 845,44 1 817,14 1 791,61 1 801,29 Veneto 160 499,08 556,36 601,42 462,97 360,53 334,49 462,41 403,54 366,19 367,32 491,61 393,36 316,15 400,15 461,84 545,70 600,51 392,22 422,28 452,16  161-200 500,94 558,22 603,27 464,83 362,38 336,35 464,26 405,40 368,04 369,18 493,47 395,21 318,01 402,00 463,70 547,56 602,37 394,08 424,13 454,02  201-249 575,22 632,50 677,56 539,11 436,67 410,63 538,55 479,68 442,33 443,46 567,75 469,50 392,29 476,29 537,98 621,84 676,65 468,36 498,42 528,30  250-300 666,22 723,50 768,56 630,11 527,67 501,63 629,55 570,68 533,33 534,46 658,75 560,49 483,29 567,29 628,98 712,84 767,65 559,36 589,42 619,30  301-600 760,93 818,21 863,27 724,82 622,38 596,34 724,26 665,39 628,04 629,17 753,46 655,21 578,00 662,00 723,69 807,55 862,36 654,07 684,13 714,01  > 600 1 318,06 1 375,34 1 420,39 1 281,95 1 179,51 1 153,47 1 281,39 1 222,52 1 185,17 1 186,30 1 310,59 1 212,33 1 135,13 1 219,13 1 280,82 1 364,68 1 419,49 1 211,20 1 241,26 1 271,14  Friuli Venezia Giulia 160 577,72 616,26 655,77 653,62 406,84  464,57 471,59 450,99 514,38 570,24 454,61 433,67 526,89 592,49 630,50 676,37 421,56 513,87 480,42 388,73 161-200 579,91 618,46 657,96 655,81 409,04  466,77 473,79 453,18 516,58 572,44 456,81 435,86 529,08 594,68 632,70 678,57 423,75 516,07 482,62 390,92 201-249 667,75 706,30 745,81 743,66 496,88  554,61 561,63 541,03 604,42 660,28 544,65 523,71 616,93 682,53 720,54 766,41 511,60 603,91 570,46 478,77 250-300 775,36 813,91 853,41 851,26 604,49  662,22 669,24 648,63 712,03 767,89 652,26 631,32 724,54 790,13 828,15 874,02 619,20 711,52 678,07 586,37 301-600 887,36 925,91 965,41 963,26 716,49  774,22 781,24 760,63 824,03 879,89 764,26 743,31 836,54 902,13 940,15 986,02 731,20 823,52 790,07 698,37 > 600 1 546,18 1 584,73 1 624,24 1 622,09 1 375,31  1 433,04 1 440,06 1 419,46 1 482,85 1 538,71 1 423,08 1 402,14 1 495,36 1 560,96 1 598,97 1 644,84 1 390,03 1 482,34 1 448,89 1 357,20 No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Emilia Romagna 160 562,62 596,13 664,95 573,49  450,10 525,95 432,89 487,46 456,89 555,15 476,14 469,35 523,68 535,00 583,58 686,69 448,97 446,71 541,11 458,03 161-200 565,09 598,60 667,42 575,96  452,57 528,41 435,36 489,92 459,36 557,62 478,60 471,81 526,15 537,47 586,04 689,16 451,44 449,17 543,58 460,49 201-249 663,75 697,25 766,08 674,61  551,23 627,07 534,02 588,58 558,02 656,28 577,26 570,47 624,81 636,13 684,70 787,81 550,09 547,83 642,24 559,15 250-300 784,60 818,11 886,94 795,47  672,08 747,93 654,88 709,44 678,87 777,13 698,12 691,33 745,66 756,98 805,56 908,67 670,95 668,69 763,10 680,01 301-600 910,39 943,90 1 012,73 921,26  797,87 873,72 780,67 835,23 804,66 902,92 823,91 817,12 871,45 882,77 931,35 1 034,46 796,74 794,48 888,88 805,80 > 600 1 650,33 1 683,84 1 752,66 1 661,20  1 537,81 1 613,65 1 520,60 1 575,16 1 544,60 1 642,86 1 563,84 1 557,05 1 611,39 1 622,71 1 671,28 1 774,40 1 536,68 1 534,41 1 628,82 1 545,73 Toscana 160 448,73 556,73 618,76 540,88 434,47 450,32 479,75 447,60 493,34 488,24 506,69 491,07 479,75 527,30 592,95 569,54 654,08  416,36 549,26 475,22 161-200 451,11 559,10 621,14 543,26 436,85 452,70 482,13 449,98 495,71 490,62 509,07 493,45 482,13 529,67 595,33 571,92 656,46  418,74 551,63 477,60 201-249 546,14 654,14 716,17 638,29 531,88 547,73 577,16 545,01 590,75 585,65 604,10 588,48 577,16 624,71 690,36 666,95 751,49  513,77 646,67 572,63 250-300 662,56 770,55 832,59 754,71 648,30 664,15 693,58 661,43 707,16 702,07 720,52 704,90 693,58 741,12 806,78 783,37 867,91  630,19 763,08 689,05 301-600 783,73 891,72 953,76 875,87 769,47 785,31 814,75 782,60 828,33 823,24 841,69 826,07 814,75 862,29 927,95 904,54 989,07  751,35 884,25 810,22 > 600 1 496,48 1 604,48 1 666,51 1 588,63 1 482,22 1 498,07 1 527,50 1 495,35 1 541,08 1 535,99 1 554,44 1 538,82 1 527,50 1 575,04 1 640,70 1 617,29 1 701,83  1 464,11 1 597,01 1 522,97 Marche 160 347,07 385,44 531,24 457,95 350,35 451,10 358,27 406,16 396,76  364,05 372,99 365,07 408,08 395,63 539,29 504,30 396,20 332,01 488,34 358,27 161-200 348,87 387,24 533,04 459,75 352,15 452,90 360,07 407,96 398,56  365,85 374,79 366,87 409,88 397,43 541,09 506,10 398,00 333,81 490,14 360,07 201-249 420,89 459,27 605,07 531,77 424,17 524,92 432,10 479,98 470,59  437,87 446,81 438,89 481,91 469,45 613,12 578,13 470,02 405,83 562,16 432,10 250-300 509,12 547,49 693,29 620,00 512,40 613,15 520,32 568,21 558,81  526,10 535,04 527,12 570,13 557,68 701,34 666,35 558,25 494,06 650,39 520,32 301-600 600,95 639,32 785,12 711,83 604,23 704,98 612,15 660,04 650,64  617,93 626,87 618,95 661,96 649,51 793,17 758,18 650,08 585,89 742,22 612,15 >600 1 141,12 1 179,49 1 325,29 1 251,99 1 144,40 1 245,15 1 152,32 1 200,21 1 190,81  1 158,10 1 167,04 1 159,11 1 202,13 1 189,68 1 333,34 1 298,35 1 190,24 1 126,06 1 282,39 1 152,32 Abruzzo 160  353,35 434,18 394,78 437,35 495,70 295,17 417,99 502,10 328,34 315,15 337,28 467,86 501,19 362,41 451,81 434,52 337,96 292,68 538,66 471,31 161-200  355,04 435,86 396,47 439,03 497,39 296,85 419,67 503,78 330,02 316,83 338,96 469,54 502,88 364,09 453,50 436,20 339,64 294,36 540,35 472,99 201-249  422,38 503,20 463,81 506,37 564,73 364,19 487,01 571,12 397,36 384,17 406,30 536,88 570,22 431,43 520,84 503,54 406,98 361,70 607,69 540,33 250-300  504,87 585,69 546,30 588,86 647,22 446,68 569,51 653,61 479,85 466,66 488,79 619,37 652,71 513,92 603,33 586,03 489,47 444,19 690,18 622,82 301-600  590,73 671,55 632,16 674,72 733,08 532,54 655,36 739,47 565,71 552,52 574,65 705,23 738,57 599,78 689,19 671,89 575,33 530,05 776,03 708,68 > 600  1 095,77 1 176,60 1 137,21 1 179,77 1 238,12 1 037,59 1 160,41 1 244,52 1 070,76 1 057,57 1 079,70 1 210,28 1 243,61 1 104,83 1 194,24 1 176,94 1 080,38 1 035,10 1 281,08 1 213,73 Umbria 160 361,45 480,87 516,31 489,14 390,20 500,63 392,46 413,63 423,03 382,05 444,88 465,14 458,57 519,87 494,91 549,11 527,63 374,35  537,30 463,27 161-200 363,56 482,99 518,42 491,25 392,31 502,74 394,58 415,75 425,14 384,16 446,99 467,25 460,69 521,98 497,02 551,22 529,74 376,47  539,42 465,38 201-249 448,09 567,52 602,95 575,78 476,85 587,27 479,11 500,28 509,67 468,70 531,52 551,78 545,22 606,52 581,56 635,76 614,27 461,00  623,95 549,92 250-300 551,65 671,07 706,50 679,34 580,40 690,82 582,66 603,83 613,23 572,25 635,07 655,34 648,77 710,07 685,11 739,31 717,82 564,55  727,50 653,47 301-600 659,42 778,85 814,28 787,11 688,18 798,60 690,44 711,61 721,00 680,03 742,85 763,12 756,55 817,85 792,89 847,09 825,60 672,33  835,28 761,25 > 600 1 293,42 1 412,84 1 448,27 1 421,11 1 322,17 1 432,59 1 324,43 1 345,60 1 355,00 1 314,02 1 376,84 1 397,11 1 390,54 1 451,84 1 426,88 1 481,08 1 459,59 1 306,32  1 469,27 1 395,24 Lazio 160 512,01 554,12 625,21 585,81 617,51 599,40  615,25 687,69 556,38 515,40 658,26 646,94 696,75 599,40 642,84 624,30 585,81 540,53 716,50 651,47 161-200 515,05 557,16 628,25 588,85 620,55 602,44  618,28 690,73 559,42 518,44 661,30 649,98 699,79 602,44 645,88 627,34 588,85 543,57 719,54 654,51 201-249 636,60 678,71 749,80 710,40 742,10 723,99  739,83 812,28 680,97 639,99 782,85 771,53 821,34 723,99 767,43 748,89 710,40 665,12 841,09 776,06 250-300 785,49 827,60 898,69 859,30 891,00 872,88  888,73 961,18 829,87 788,89 931,75 920,43 970,24 872,88 916,33 897,79 859,30 814,02 989,99 924,96 301-600 940,47 982,58 1 053,67 1 014,27 1 045,97 1 027,86  1 043,71 1 116,15 984,84 943,86 1 086,72 1 075,40 1 125,21 1 027,86 1 071,31 1 052,76 1 014,27 968,99 1 144,96 1 079,93 > 600 1 852,09 1 894,20 1 965,29 1 925,89 1 957,59 1 939,48  1 955,33 2 027,77 1 896,46 1 855,48 1 998,34 1 987,02 2 036,83 1 939,48 1 982,93 1 964,38 1 925,89 1 880,61 2 056,58 1 991,55 Campania 160 452,64 361,17 417,55  506,07 629,46 426,83 440,41 549,08 497,07 348,49 598,89 586,27 573,99 416,41 517,43 440,41 487,96 478,22 580,21 493,05 161-200 454,68 363,22 419,59  508,11 631,50 428,87 442,46 551,13 499,11 350,54 600,94 588,32 576,03 418,46 519,48 442,46 490,00 480,27 582,26 495,10 201-249 536,49 445,02 501,39  589,92 713,30 510,68 524,26 632,93 580,92 432,34 682,74 670,12 657,84 500,26 601,28 524,26 571,80 562,07 664,06 576,90 250-300 636,69 545,23 601,60  690,13 813,51 610,89 624,47 733,14 681,13 532,55 782,95 770,33 758,05 600,47 701,49 624,47 672,01 662,28 764,27 677,11 301-600 740,99 649,53 705,90  794,42 917,81 715,18 728,77 837,44 785,42 636,85 887,25 874,63 862,34 704,77 805,79 728,77 776,31 766,58 868,57 781,41 > 600 1 354,52 1 263,05 1 319,43  1 407,95 1 531,34 1 328,71 1 342,29 1 450,96 1 398,95 1 250,37 1 500,77 1 488,15 1 475,87 1 318,29 1 419,31 1 342,29 1 389,84 1 380,10 1 482,09 1 394,93 Molise 160 354,06 339,51 393,85 329,55 468,79 527,14 337,48 460,30 532,18 384,23  504,33 502,58 541,24 378,57 494,12 448,75 434,83 415,02 567,78 502,75 161-200 355,99 341,44 395,78 331,48 470,71 529,07 339,40 462,22 534,11 386,15  506,26 504,50 543,16 380,49 496,05 450,68 436,75 416,94 569,71 504,67 201-249 433,05 418,51 472,84 408,55 547,78 606,14 416,47 539,29 611,17 463,22  583,33 581,57 620,23 457,56 573,12 527,75 513,82 494,01 646,78 581,74 250-300 527,46 512,92 567,25 502,95 642,19 700,54 510,88 633,70 705,58 557,63  677,73 675,98 714,64 551,97 667,52 622,15 608,23 588,42 741,18 676,15 301-600 625,72 611,18 665,51 601,21 740,45 798,81 609,14 731,96 803,84 655,89  776,00 774,24 812,90 650,23 765,78 720,41 706,49 686,68 839,44 774,41 > 600 1 203,73 1 189,18 1 243,52 1 179,22 1 318,46 1 376,81 1 187,14 1 309,97 1 381,85 1 233,90  1 354,00 1 352,25 1 390,90 1 228,24 1 343,79 1 298,42 1 284,50 1 264,69 1 417,45 1 352,42 No. of training hours Abruzzo Basilicata Calabria Campania Emilia Romagna Friuli Venezia Giulia Lazio Liguria Lombardia Marche Molise PA Bolzano PA Trento Piemonte Puglia Sardegna Sicilia Toscana Umbria Valle d'Aosta Veneto Region where the training is taking place Basilicata 160 320,95  308,39 270,92 438,46 501,85 304,88 473,77 476,94 334,31 268,20 472,98 464,27 531,51 292,43 461,14 351,29 413,55 379,71 508,07 496,19 161-200 322,44  309,87 272,40 439,94 503,33 306,36 475,26 478,43 335,79 269,68 474,46 465,75 532,99 293,91 462,62 352,77 415,03 381,19 509,56 497,67 201-249 381,68  369,11 331,64 499,18 562,57 365,60 534,50 537,67 395,03 328,92 533,70 524,99 592,23 353,15 521,86 412,01 474,27 440,43 568,80 556,91 250-300 454,25  441,68 404,21 571,75 635,14 438,17 607,07 610,23 467,60 401,49 606,27 597,56 664,80 425,72 594,43 484,58 546,84 513,00 641,36 629,48 301-600 529,78  517,21 479,74 647,28 710,67 513,70 682,60 685,77 543,13 477,02 681,80 673,09 740,33 501,25 669,96 560,11 622,37 588,53 716,90 705,01 > 600 974,08  961,51 924,04 1 091,58 1 154,97 958,00 1 126,90 1 130,07 987,43 921,33 1 126,10 1 117,39 1 184,63 945,55 1 114,26 1 004,41 1 066,67 1 032,83 1 161,20 1 149,31 Puglia 160 372,30 334,71 348,30 368,45 419,61 520,36 392,45 529,42 459,23 386,79 349,54 417,35 411,69 470,55  558,67 426,86 492,06 436,03 554,83 443,95 161-200 374,04 336,46 350,04 370,19 421,36 522,11 394,19 531,16 460,98 388,53 351,29 419,09 413,43 472,30  560,41 428,60 493,81 437,77 556,58 445,70 201-249 443,85 406,27 419,85 440,00 491,17 591,92 464,00 600,97 530,79 458,34 421,10 488,91 483,25 542,11  630,22 498,41 563,62 507,58 626,39 515,51 250-300 529,37 491,79 505,37 525,52 576,69 677,44 549,52 686,49 616,31 543,86 506,62 574,42 568,76 627,63  715,74 583,93 649,14 593,10 711,91 601,03 301-600 618,38 580,80 594,38 614,53 665,70 766,45 638,53 775,50 705,32 632,87 595,63 663,43 657,77 716,64  804,75 672,94 738,15 682,11 800,92 690,04 > 600 1 141,97 1 104,38 1 117,97 1 138,12 1 189,28 1 290,03 1 162,11 1 299,09 1 228,90 1 156,45 1 119,21 1 187,02 1 181,36 1 240,22  1 328,34 1 196,53 1 261,73 1 205,70 1 324,50 1 213,62 Calabria 160 447,87 354,48  373,38 553,37 587,45 422,06 525,07 623,56 526,20 368,63 568,09 556,77 634,37 352,10 563,61 358,67 521,68 461,23 652,37 587,33 161-200 449,64 356,25  375,15 555,14 589,22 423,83 526,84 625,33 527,97 370,40 569,86 558,54 636,14 353,87 565,38 360,44 523,45 463,00 654,14 589,10 201-249 520,40 427,01  445,92 625,90 659,98 494,59 597,60 696,09 598,74 441,16 640,62 629,30 706,90 424,64 636,14 431,20 594,21 533,76 724,90 659,86 250-300 607,09 513,70  532,60 712,59 746,66 581,28 684,29 782,77 685,42 527,85 727,31 715,99 793,58 511,32 722,82 517,89 680,89 620,44 811,58 746,55 301-600 697,31 603,92  622,82 802,81 836,88 671,50 774,51 873,00 775,64 618,07 817,53 806,21 883,81 601,54 813,04 608,11 771,12 710,67 901,81 836,77 > 600 1 228,03 1 134,64  1 153,54 1 333,53 1 367,61 1 202,22 1 305,23 1 403,72 1 306,36 1 148,79 1 348,25 1 336,93 1 414,53 1 132,26 1 343,77 1 138,83 1 301,84 1 241,39 1 432,53 1 367,49 Sicilia 160 523,88 473,06 434,34 471,93 650,78 683,72 496,83 590,33 693,80 574,94 499,21 668,89 666,97 632,33 506,34 544,54  632,67 548,22 709,08 662,10 161-200 526,13 475,30 436,59 474,17 653,02 685,96 499,07 592,57 696,04 577,18 501,45 671,14 669,21 634,57 508,58 546,79  634,91 550,46 711,32 664,34 201-249 615,81 564,98 526,27 563,85 742,70 775,65 588,75 682,26 785,72 666,86 591,13 760,82 758,89 724,25 598,26 636,47  724,59 640,15 801,00 754,02 250-300 725,67 674,84 636,13 673,71 852,56 885,51 698,61 792,12 895,58 776,72 700,99 870,68 868,75 834,11 708,12 746,33  834,45 750,01 910,86 863,88 301-600 840,01 789,18 750,47 788,05 966,91 999,85 812,96 906,46 1 009,92 891,06 815,33 985,02 983,10 948,46 822,46 860,67  948,80 864,35 1 025,21 978,23 > 600 1 512,62 1 461,79 1 423,08 1 460,66 1 639,52 1 672,46 1 485,57 1 579,07 1 682,53 1 563,67 1 487,94 1 657,63 1 655,71 1 621,07 1 495,08 1 533,28  1 621,41 1 536,96 1 697,82 1 650,84 Sardegna 160 410,58 452,31 508,68 418,35 417,07 507,25 384,77 452,27 407,64 479,33 413,98 501,59 475,39 416,05 507,55  413,94 417,53 439,11 433,48 476,69 161-200 412,01 453,73 510,10 419,77 418,49 508,68 386,20 453,70 409,06 480,75 415,40 503,02 476,81 417,47 508,97  415,37 418,96 440,53 434,91 478,11 201-249 469,04 510,76 567,14 476,80 475,52 565,71 443,23 510,73 466,09 537,78 472,43 560,05 533,84 474,50 566,00  472,40 475,99 497,56 491,94 535,15 250-300 538,90 580,63 637,00 546,67 545,39 635,57 513,09 580,59 535,96 607,65 542,30 629,91 603,71 544,37 635,87  542,26 545,85 567,43 561,80 605,01 301-600 611,61 653,34 709,71 619,38 618,10 708,29 585,80 653,31 608,67 680,36 615,01 702,63 676,42 617,08 708,58  614,98 618,56 640,14 634,51 677,72 > 600 1 039,35 1 081,07 1 137,45 1 047,11 1 045,83 1 136,02 1 013,54 1 081,04 1 036,40 1 108,09 1 042,74 1 130,36 1 104,15 1 044,81 1 136,31  1 042,71 1 046,30 1 067,87 1 062,25 1 105,46 3.5 Allowances for traineeships under transnational mobility (in EUR) Country Months SA (28) MA (29) GA (30) 1 2 3 4 5 6 Austria 1 617 2 312 3 094 4 082 4 732 5 382 162,5 650,2 22,733 Belgium 1 501 2 183 2 841 3 719 4 305 4 890 151,0 585,3 21,575 Bulgaria 990 1 413 1 831 2 583 2 980 3 377 99,2 396,7 13,97 Cyprus 1 342 1 854 2 499 3 316 3 957 4 495 134,5 538,2 18,94 Czech Republic 1 365 1 876 2 522 3 369 4 018 4 564 136,5 546,17 19,51 Germany 1 477 2 114 2 751 3 749 4 344 4 939 148,7 594,67 21,24 Denmark 1 973 2 840 3 707 5 080,5 5 889 6 698 202,1 808,5 28,88 Estonia 1 504 2 226 2 949 3 765 4 366 4 968 150,3 601,33 21,48 Spain 1 552 2 199 2 860 3 894 4 514 5 133 154,8 619,17 22,11 Finland 1 806 2 587 3 351 4 537 5 260 5 982 180,6 722,5 25,80 France 1 771 2 533 3 295 4 451 5 162 5 873 177,8 711 25,39 United Kingdom 1 972 2 820 3 668 4 950 5 737 6 525 196,9 787,67 28,13 Hungary 1 255 1 790 2 324 3 223 3 727 4 231 126,1 504,33 18,01 Greece 1 402 2 000 2 598 3 674 4 251 4 828 144,2 576,83 20,60 Ireland 1 788 2 559 3 330 4 493 5 210 5 927 179,3 717,3 25,62 Iceland 1 614 2 312 3 011 4 062 4 710 5 358 162 648 23,14 Liechenstein 1 978 2 817 3 656 4 968 5 758 6 547 197,4 789,5 28,20 Lithuania 1 145 1 639 2 133 2 912 3 420 3 882 115,6 462,3 16,51 Luxembourg 1 501 2 148 2 794 3 802 4 406 5 010 151 604 21,57 Latvia 1 204 1 721 2 238 3 104 3 589 4 074 121,2 484,8 17,32 Malta 1 315 1 883 2 452 3 362 3 891 4 420 132,3 529 18,89 Netherlands 1 597 2 350 3 058 4 144 4 805 5 466 165,3 661,2 23,61 Norway 2 129 3 035 3 942 5 341 6 189 7 036 211,9 847,7 30,27 Poland 1 232 1 758 2 284 3 174 3 669 4 165 123,9 495,5 17,70 Portugal 1 371 1 959 2 548 3 492 4 041 4 591 137,4 549,5 19,63 Romania 1 056 1 507 1 958 2 745 3 170 3 596 106,3 425,3 15,19 Sweden 1 771 2 533 3 288 4 452 5 161 5 871 177,3 709,3 25,33 Slovenia 1 363 1 945 2 526 3 465 4 011 4 556 136,3 545,3 19,48 Slovakia 1 293 1 850 2 408 3 308 3 827 4 346 129,8 519,2 18,54 Turkey 1 194 1 706 2 218 3 071 3 552 4 033 120,3 481 17,18 Switzerland 1 879 2 579 3 279 4 670 5 370 6 070 175,0 700,0 25,00 Croatia 1 157 1 589 2 021 2 953 3 385 3 817 108 432 15,43 3.6 Allowances for interview(s) Place or country of destination Distance (KM) Amount (EUR) Travel and accommodation Daily subsistence allowance (DSA) Any EU-28 or Iceland and Norway 0 - 50 0 50 / day (> 12 hours) 25/ day (> 6 - 12 hours) Max 3 days > 50 - 250 100 > 250 - 500 250 > 500 350 3.7 Allowance to move to another Member State (work placement) Country of Destination Amount (EUR) Austria 1 025 Belgium 970 Bulgaria 635 Croatia 675 Cyprus 835 Czech Republic 750 Denmark 1 270 Estonia 750 Finland 1 090 France 1 045 Germany 940 Greece 910 Hungary 655 Iceland 945 Ireland 1 015 Italy 995 Latvia 675 Lithuania 675 Luxembourg 970 Malta 825 Netherlands 950 Norway 1 270 Poland 655 Portugal 825 Romania 635 Slovakia 740 Slovenia 825 Spain 890 Sweden 1 090 United Kingdom 1 060 3.8 Daily accommodation costs (in EUR) Student daily allowances Staff daily allowances Country Group Country (Day 1-day 14) (Day 15-Day 60) (Day 1-day 14) (Day 15-Day 60) Group A United Kingdom 90 63 128 90 Group B Denmark 86 60 128 90 Group C Netherlands 83 58 128 90 Sweden 83 58 128 90 Group D Cyprus 77 54 112 78 Finland 77 54 112 78 Luxembourg 77 54 112 78 Group E Austria 74 52 112 78 Belgium 74 52 112 78 Bulgaria 74 52 112 78 Czech Republic 74 52 112 78 Group F Greece 70 49 112 78 Hungary 70 49 112 78 Switzerland 70 49 112 78 Liechtenstein 70 49 112 78 Norway 70 49 112 78 Poland 70 49 112 78 Romania 70 49 112 78 Turkey 70 49 112 78 Group G Germany 67 47 96 67 Spain 67 47 96 67 Latvia 67 47 96 67 FYROM 67 47 96 67 Malta 67 47 96 67 Slovakia 67 47 96 67 Group H Croatia 58 41 80 56 Estonia 58 41 80 56 Lithuania 58 41 80 56 Slovenia 58 41 80 56 Group I France 80 56 112 78 Ireland 80 56 128 90 Iceland 80 56 112 78 Group L Portugal 64 45 96 67 ANNEX VII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Slovakia 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Professional development of employees in foreign language skills under Priority Axes 2, 3 and 4 of the Operational Programme Human Resources (2014SK05M0OP001) 45-minute period of foreign language training per employee All eligible costs of the operation, including direct costs of providing training. Number of completed 45-minute periods of foreign language training per employee. 8,53 2. European Computer Driving Licence (ECDL certification under Priority Axes 1, 2 and 3 of Operational Programme Human Resources (2014SK05M0OP001) ECDL certification All eligible costs of the operation, including direct cost of sitting examination and issuing certificate Number of ECDL certificates awarded, differentiated by profile and module (31) Certificate Name Price ECDL Profile  1 Base/Standard exam 31,50 ECDL Profile  2 Base/Standard exams 59,00 ECDL Profile  3 Base/Standard exams 76,50 ECDL Profile  4 Base/Standard exams 92,00 ECDL Profile  5 Base/Standard exams 111,50 ECDL Profile  6 Base/Standard exams 127,00 ECDL Profile  7 Base/Standard exams 142,50 ECDL Profile  8 Base/Standard exams 163,00 ECDL Profile  1 Advanced exam 39,10 ECDL Profile  2 Advanced exams 74,30 ECDL Profile  3 Advanced exams 99,40 ECDL Profile  4 Advanced exams 122,50 3. Inclusion in elementary schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of newly created posts in inclusive teams Direct wage costs Indirect costs Number of months during which a newly created post in an inclusive team is occupied. School psychologist  1 235 per month Special pedagogue / social pedagogue  1 440 per month 4. Inclusion in kindergartens and elementary schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of newly created posts for pedagogical assistants Direct wage costs Indirect costs Number of months during which a newly created post for a pedagogical assistant is occupied 1 005 per month 5. Integration of pupils in kindergartens and schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of a newly created teacher's assistant post Direct wage costs Indirect costs Number of months during which a newly created post of teachers assistant is occupied 865 per month 6. Training of prospective teachers of higher eduaction facilities under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) One hour of analysis by a training teacher of a student's direct teaching activity unit (school class) or direct education activity (school facility) Direct wage costs Indirect costs Number of hours of direct analysis by a training teacher of students' direct teaching activity unit (school class) or direct education activity (school facility) 9,66 per hour 7. Training of teaching and specialised staff under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) One hour of participation in training for teaching and specialised staff Direct wage costs of the trainer and wages of the participant. Number of completed hours per participant in training for teaching and specialised staff Group of 20 participants: 10,10 per completed hour per participant Group of 12 participants: 10,65 per completed hour per participant. 2. Adjustment of amounts Not Applicable. ANNEX IX Conditions for reimbursement of expenditure on the basis of unit costs and lump sums to the Netherlands 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Reintegration activities for detainees in the sector Prison Services Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a detainee during the period of intervention (32), in the sector Prison Services (GW). All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a detainee in the period of intervention 14,50 2. Reintegration activities for detainees in forensic care (Forzo) Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a detainee during the period of intervention in the sector forensic care (Forzo) All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a detainee in the period of intervention. 21,00 3. Reintegration activities for juvenile offenders and youth in institutions placed under supervision based on a court judgment under civil law Priority Axis 1 OP 2014NL05SFOP001 Investment priority: 9i  Active inclusion Calendar days of participation of a juvenile offender and a young person during the period of intervention in the sector Juvenile offenders and youth in custodial institutions under civil law (JI) All eligible costs (personnel costs, other direct and indirect costs). Number of calendar days of participation of a juvenile offender and a young person in the period of intervention. 26,50 2. Adjustment of amounts The amounts of unit costs set out for types of operation 1-3 will be adjusted yearly in line with the Dutch consumer price index (CPI): https://www.cbs.nl/nl-nl/conversie/uitgelicht/de-consumentenprijsindex. Index figures can be found on CBS Statline. The first indexation will be calculated in 2017. The baseline year for the amounts of unit costs set out in this annex is 2015. (CPI 2015 = 100). Every year (N), as from 2017, the amounts will be indexed by applying the CPI of the year N-1 with the year 2015 as baseline. The following formula will be used for calculating the amounts of unit costs to be applied in a given year: Unit cost amounts in year N = Unit cost amounts included in this annex * CPI in year N-1 (with baseline 2015 = 100) / 100 3. Definition of lump sum Type of operations Indicator name Category of costs Measurement unit for the indicator Amounts (in EUR) Technical Assistance Priority axis 4 2014NL05SFOP001 New total expenditure included in a payment application (i.e. total eligible expenditure included in a payment application which has not yet been taken into account for calculating an installment of EUR 100 000 ). All elgible costs. Installments of EUR 100 000 of new total expenditure included in a payment application submitted to the European Commission until the maximum amount (33) budgeted under the technical assistance priority axis is reached. 5 690 4. Adjustments of amounts Not applicable. (1) The amounts of standard scales of unit costs apply only to the parts of operations that cover the categories of costs set out in this Annex. (2) The total number of hours declared in a year must not be higher than the standard number of annual hours worked in Sweden, which is equal to 1 862 hours. (3) Professional code applicable in Sweden. (4) Currency in Sweden. (5) In each case listed below, the categories of costs mentioned cover all costs associated with that operation, except for types of operations 1 and 2, which may also include other categories of costs. (6) Meaning a new place which is included in the capacity of the new childcare facility as recorded by national regulations, and which has proof of equipment for each new place provided. (7) A children's group means it has been registered as a children's group pursuant to national legislation on the provision of childcare services in a children's group. (8) Meaning a place in an existing facility which is newly registered as a children's group in accordance with national legislation and inlcuded in the official capacity of that group, and which has proof of equipment for each place. (9) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (10) This amount will be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there will be no reimbursement. (11) i.e. provided by an internal trainer. (12) Tandem lesson is to be understood as two pedagogues cooperating to mutually strengthen their professional development by jointly planning, implementing and reflecting on teaching methods in a class. (13) As defined in Regulation (EU) No 651/2014. (14) Similar operations are to be understood as including those operations with similar activities to those in measure 1.B of NOP YEI but with different target groups. (15) Similar operations are to be understood as including those operations with similar activities to those in measure 1.C of NOP YEI but with different target groups. (16) Similar operations are to be understood as including those operations with similar activities to those in measures 2A, 2B, 4A, 4C and 7.1 of NOP YEI but with different target groups. (17) For unit cost number 3 relating to training for self-employment and self-entrepreneurship, the amount will be reimbursed only in the case of group formation of 4 or more students. (18) The definition of the classes is in accordance with the provisions of Ministerial Circular no. 2 of 2 February 2009. This Circular defines the classes according to the type of teachers providing training. (19) Similar operations is to be understood as including those operations with similar activities to those in measure 3 of NOP YEI but with different target groups. (20) The young person will be profiled according to one of the four classes (low, medium, high, very high) on the basis of the following variables:  age;  sex;  education;  employment status one year before;  region and province where the competent body which took in charge the young is based;  language skills (only for non-nationals who have not obtained the educational qualification in Italy), for the evaluation of which will be used the already developed methodology for the issuance of an EC residence permit for long-term residents. Based on the variables identified for the young, a disadvantage coefficient  is calculated, with a value between 0 and 1. (21) Similar operations are to be understood as including those operations with similar activities to those in measure 5 of NOP YEI but with different target groups. (22) Similar operations are to be understood as including those operations with similar activities to those in NOP YEI but with different target groups. (23) Similar operations is to be understood as including those operations with similar activities to those in measure 7.1 of NOP YEI but with different target groups. (24) For unit cost number 8 relating to support for self-employment and self-entrepreneurship, the amount will be reimbursed only in the case of individual or individualised training (individualised meaning a maximum of 3 students). (25) Similar operations are to be understood as including those operations with similar activities to those in measure 8 of NOP YEI but with different target groups. (26) The amounts in table 3.4 are the maximum allowance payable. Where an employer provides an allowance to cover travel, accommodation or meals, the allowance mentioned in point 3.4 will be reduced by:  the amount mentioned in point 3.1 for travel (depending on location)  the amount mentioned in point 3.2 for accommodation (depending on location)  the amount mentioned in point 3.3 for meals (depending on location). The amounts mentioned in tables 3.1, 3.2 and 3.3. will also be payable in a situation where the beneficiary pays only the categories of allowances mentioned in those tables. (27) Additional specific support is limited to one unit per student per module. (28) SA = Additional Week (29) MA = Additional Month (30) GA = Additional Day (31) There are two possible modules  1) Base/Standard and 2) Advanced. (32) For the purposes of types of operations 1 to 3, the period of intervention is the period between the date of intake and the date of exiting the reintegration activity. (33) See Article 119 of Regulation (EU) No 1303/2013: The amount of the Funds allocated to technical assistance shall be limited to 4 % of the total amount of the Funds allocated to operational programmes in a Member State ( ¦). ANNEX II ANNEX X Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Austria 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) Measures to reduce the number of early school leavers. Priority axis 3 2014AT05SFOP001 Provision of teaching hour. (1) Staff costs for teachers. (2) Number of teaching hours per type of school. Type of school (3) Amount 3070 95,91 3080 89,98 3081 96,28 3082 107,09 3091 78,87 2. Adjustment of amounts The rates are adjusted annually in line with the WFA Financial Effects Regulation (4). This regulation is published annually and contains specifications regarding the valorisation of personnel costs for the purpose of budget planning for the coming years. The rates will be adjusted for the first time on 1 September 2017 on the basis of the valorisation for 2017 laid down in that regulation. ANNEX XI Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Lithuania 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Vocational training of unemployed people under Priority Axis 7 Promoting quality employment and participation in the labour market of OP 2014LT16MAOP001 Unemployed people who successfully complete long-term formal training All eligible costs Number of participants who have received a certificate verifying successful completion of long-term formal training of 184 days or more. 3 460,33 2. Vocational training of unemployed people under Priority Axis 7 Promoting quality employment and participation in the labour market of OP 2014LT16MAOP001 Unemployed people who successfully complete medium-term formal training All eligible costs Number of participants who have received a certificate verifying successful completion of medium-term formal training of between 97 and 183 days. 2 508,12 3. Vocational training of unemployed people under Priority Axis 7 Promoting quality employment and participation in the labour market of OP 2014LT16MAOP001 Unemployed people who successfully complete short-term formal training All eligible costs Number of participants who have received a certificate verifying successful completion of short-term formal training of 96 days or less 872,66 4. Vocational training of unemployed people under Priority Axis 7 Promoting quality employment and participation in the labour market of OP 2014LT16MAOP001 Unemployed people who successfully complete non- formal training All eligible costs Number of participants who have received a certificate verifying successful completion of non- formal training 1 136,97 2. Adjustment of amounts The amounts set out above may be adjusted by the second quarter of each year by taking into account, in year N, the published inflation rate for consumer prices (Harmonized Index of Consumer Prices (HICP) at https://osp.stat.gov.lt/en/statistiniu-rodikliu-analize#/ for year N-1. The amounts may also be adjusted by replacing: the national minimum wage rate in Lithuania; the maximum expenses that cover vocational training; the training scholarship coefficient laid down in the Republic of Lithuanian Law of the Employment Support; the 1 kilometre tariff fee approved by the Order of the Minister of Social Security and Labour (20 July, 2010, Order No A1-352 on 1 kilometre tariff approval) in the calculation method; and the indirect costs flat rate stated in The Application of Flat rate to Indirect Project Costs Scheme approved by the Order of the Minister of Finance (8 October, 2014, Order No 1K-316 on the projects administration and financing regulation approval); in the calcualtion method whereby the total cost of vocational training consists of the total of: vocational training services costs, vocational training scholarships costs, travel expenses to the place of vocational training and back, accommodation costs, costs of compulsory health screening and vaccination against infectious diseases and indirect costs. ANNEX XII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Poland 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Transnational mobility projects for young persons aged 18-35 at risk of social exclusion; provision of internships, apprenticeships and other work-related activities abroad. Priority axis IV of the ESF Knowledge Education Development programme 2014PL05M9OP001 Daily rate for participants' stay abroad during a transnational mobility project. Daily allowance related to the participants' stay abroad. Number of calendar days spent abroad by a participant. Destination country Amount Austria 57,13 Belgium 57,13 Bulgaria 57,13 Croatia 44,97 Cyprus 59,37 Czech Republic 57,13 Denmark 66,07 Estonia 44,97 Finland 59,37 France 61,60 Germany 51,67 Greece 53,90 Hungary 53,90 Ireland 61,60 Italy 57,13 Latvia 51,67 Lithuania 44,97 Luxemburg 59,37 Malta 51,67 Netherlands 63,83 Portugal 49,43 Romania 53,90 Slovakia 51,67 Slovenia 44,97 Spain 51,67 Sweden 63,83 United Kingdom 69,30 2. Transnational mobility projects for young persons aged 18-35 at risk of social exclusion; provision of internships. apprenticeships and other work-related activities abroad. Priority axis IV of the ESF Knowledge Education Development programme 2014PL05M9OP001 Daily rate for stay abroad during a transnational mobility project for participants with severe diabilities (5). Daily allowance related to the participants' stay abroad. Number of calendar days spent abroad by a participant with a severe disability. Destination country Amount Austria 74 Belgium 74 Bulgaria 74 Croatia 58 Cyprus 77 Czech Republic 74 Denmark 86 Estonia 58 Finland 77 France 80 Germany 67 Greece 70 Hungary 70 Ireland 80 Italy 74 Latvia 67 Lithuania 58 Luxemburg 77 Malta 67 Netherlands 83 Portugal 64 Romania 70 Slovakia 67 Slovenia 58 Spain 67 Sweden 83 United Kingdom 90 3. Transnational mobility projects for young persons aged 18-35 at risk of social exclusion; provision of internships. apprenticeships and other work-related activities abroad. Priority axis IV of the ESF Knowledge Education Development programme 2014PL05M9OP001 Daily rate for a mentor accompanying a group of participants during their stay abroad within a transnational mobility project. Daily allowance related to the mentors' stay abroad. Number of calendar days spent abroad by a mentor; the group needs to consist of at least 4 participants on the day of the mentor going abroad. Destination country Amount Austria 75,77 Belgium 75,77 Bulgaria 75,77 Croatia 53,90 Cyprus 75,77 Czech Republic 75,77 Denmark 85,93 Estonia 53,90 Finland 75,77 France 75,77 Germany 64,83 Greece 75,77 Hungary 75,77 Ireland 85,93 Italy 75,77 Latvia 64,83 Lithuania 53,90 Luxemburg 75,77 Malta 64,83 Netherlands 85,93 Portugal 64,83 Romania 75,77 Slovakia 64,83 Slovenia 53,90 Spain 64,83 Sweden 85,93 United Kingdom 85,93 4. Transnational mobility projects for young persons aged 18-35 at risk of social exclusion; provision of internships. apprenticeships and other work-related activities abroad. Priority axis IV of the ESF Knowledge Education Development programme 2014PL05M9OP001 Daily rate for an accompanying person for a participant with a severe disability during his/her stay abroad within a transnational mobility project. Daily allowance related to the accompanying persons' stay abroad. Number of calendar days of the accompanying persons' stay abroad. Destination country Amount Austria 75,77 Belgium 75,77 Bulgaria 75,77 Croatia 53,90 Cyprus 75,77 Czech Republic 75,77 Denmark 85,93 Estonia 53,90 Finland 75,77 France 75,77 Germany 64,83 Greece 75,77 Hungary 75,77 Ireland 85,93 Italy 75,77 Latvia 64,83 Lithuania 53,90 Luxemburg 75,77 Malta 64,83 Netherlands 85,93 Portugal 64,83 Romania 75,77 Slovakia 64,83 Slovenia 53,90 Spain 64,83 Sweden 85,93 United Kingdom 85,93 5. Transnational mobility projects for young persons aged 18-35 at risk of social exclusion; provision of internships. apprenticeships and other work-related activities abroad. Priority axis IV of the ESF Knowledge Education Development programme 2014PL05M9OP001 Daily rate for hosting a group of partcipants in transnational mobility projects. All costs of the hosting organistion related to providing assistance and support within the transnational mobility project are covered by the daily rate. Number of calendar days of hosting a group of participants. If the group size is lower than 8 particpants on the day of the group going abroad, the hosting organisation's rate is reduced proportionally. A minimum group size of 4 is required (the rate would be reduced by 50 % in that case). Destination country Amount Denmark. Ireland. Luxembourg. Netherlands. Austria. Sweden 241 Belgium. France. Italy. Finland. Germany. United Kingdom. 214 Czech Republic. Greece. Spain. Cyprus. Malta. Portugal. Slovenia 137 Bulgaria. Estonia. Croatia. Latvia. Lithuania. Hungary. Romania. Slovakia 74 2. Adjustments of amounts. In the event of changes in the Erasmus+ national rates, which form the basis for the unit costs set in this regulation, the managing authority may adjust the rates accordingly. If the Erasmus+ rates change, the same change may be reflected in the respective standard scale of unit costs for new calls (i.e. calls launched after the new Erasmus+ rates come into force). For operations 1-4, the formula used to update the respective daily rates is (14 Ã  A + 46 Ã  B ) / 60, where A represents the daily rate from the Polish ERASMUS+ programme for the first 14 days of the stay abroad and B the remaining 46 days. ANNEX XIII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Romania 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in LEI) 1. Subsidies paid to employers for hiring specified categories of workers under Priority Axes 1. 2. 3. 4 and 5 of the Human Capital Operational Programme (2014RO05M9OP001) Monthly subsidy paid to an employer for each person employed on an open-ended contract. All costs related to the employment subsidy Number of months in employment  900 per month for up to 12 months for every employer who hires on an open ended contract for a minimum period of 18 months  a graduate of an education institution.  an unemployed over 45 years old.  a long term unemployed.  a young NEET.  unemployed who are single parents of mono-parental families  900 lei/month for up to 18 months paid for every employer who hires a person with disabilities (except those hired under legal obligation) on an open ended contract for a minimum period of 18 months.  900 lei/month for up to 5 years for employers who hire with full-time contracts unemployed persons who within 5 years from the date of employment fulfil the conditions for requiring partial early retirement pension or old age pension 2. Adjustment of amounts The rates set out here may be adjusted by any amendment of the rates set out by law no. 76/2002 on the unemployment insurance system and employment stimulation. Such changes will take effect on the same date as the revisions to the above-mentioned law come into force. ANNEX XIV Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to all Member States specified. 1. Definition of standard scales of unit costs Type of operations (6) Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) Operations supporting participation in Education activities (from early childhood education to tertiary level. including formal vocational education and training) in all ESF operational programmes Participants in an academic year of education All eligible costs of the operation. Number of participants with verified attendance (7) in an academic year of education. differentiated by ISCED (8) classification. See point 3 (9) 2. Adjustment of Amounts. N/A 3. Amounts per particiaption in formal education (in EUR) (10) Education level AT BE BG CY CZ DE EE FI HU IE IT ES HR Early childhood education ED0 6 252 n/a 1 415 2 700 2 040 6 662 2 941 9 897 2 439 n/a 3 676 3 261 2 198 Early childhood educational development ED01 6 937 n/a n/a n/a n/a 9 214 n/a 15 714 n/a n/a n/a 3 039 n/a Pre-primary education ED02 6 127 5 893 1 415 2 700 2 040 5 793 n/a 8 493 n/a 4 986 3 676 3 330 2 716 Primary education ED1 8 113 7 744 898 6 594 2 079 6 201 3 426 7 952 1 287 6 471 5 176 3 816 4 592 Primary and lower secondary education (levels 1 and 2) ED1_2 9 669 8 327 986 6 990 2 650 7 060 3 517 9 485 1 318 6 925 5 396 4 181 2 181 Lower secondary education ED2 11 233 9 563 1 089 7 756 3 456 7 607 3 711 12 511 1 351 8 200 5 747 4 881 n/a Lower secondary education  general ED24 11 233 n/a 1 130 7 756 3 463 7 607 3 691 12 511 1 329 8 200 5 748 4 881 n/a Lower secondary education  vocational ED25 n/a n/a n/a n/a 2 089 n/a 5 930 n/a 4 421 n/a 5 566 n/a n/a Upper secondary education ED3 10 785 n/a 1 036 7 980 3 134 7 708 3 488 7 838 3 172 8 496 5 650 5 071 1 995 Upper secondary and post-secondary non-tertiary education (levels 3 and 4) ED3_4 10 127 10 109 1 039 7 886 3 061 6 846 3 603 7 838 3 271 9 252 5 995 5 071 1 995 Upper secondary education  general ED34 9 395 n/a 921 7 281 2 629 8 045 3 194 7 199 3 288 n/a n/a 4 495 n/a Upper secondary and post-secondary non-tertiary education  general (levels 34 and 44) 9 395 10 271 921 7 281 2 450 7 988 3 194 7 199 3 288 n/a n/a 4 495 n/a Upper secondary education  vocational ED35 11 690 n/a 1 145 11 881 3 311 7 368 4 017 8 081 2 820 n/a n/a 6 188 2 826 Upper secondary and post-secondary non-tertiary education  vocational (levels 35 and 45) 10 552 10 000 1 151 11 020 3 296 6 051 4 023 8 081 3 237 n/a n/a 6 188 2 826 Post-secondary non-tertiary education ED4 1 341 n/a 2 135 n/a 710 3 854 4 022 n/a 3 952 10 628 n/a n/a n/a Post-secondary non-tertiary education  general ED44 n/a n/a n/a n/a 660 6 918 n/a n/a n/a n/a n/a n/a n/a Post-secondary non-tertiary education  vocational ED45 1 341 n/a 2 135 n/a 931 3 539 4 022 n/a 3 952 10 628 n/a n/a n/a Short cycle tertiary education ED5 12 098 9 089 n/a 1 241 6 928 5 963 n/a n/a 1 994 n/a 4 000 4 883 n/a Tertiary education (levels 5-8) ED5-8 9 105 7 592 885 3 637 1 849 6 450 2 712 10 199 1 837 6 562 2 197 3 637 3 258 Tertiary education excluding short-cycle tertiary education (levels 6-8) ED6-8 8 525 7 534 885 3 884 1 836 6 450 2 712 10 199 1 829 6 562 2 191 3 309 n/a Education level FR LT LU LV MT NL PL PT RO SE SI SK UK Early childhood education ED0 5 259 1 853 15 898 2 534 4 731 6 065 1 759 2 367 916 13 267 4 433 2 037 3 978 Early childhood educational development ED01 n/a 2 178 n/a n/a n/a n/a n/a n/a 1 606 14 879 5 344 n/a 4 008 Pre-primary education ED02 5 259 1 789 15 898 2 534 4 731 6 065 1 759 2 367 893 12 692 4 067 2 037 3 973 Primary education ED1 4 950 2 197 16 253 3 147 5 173 6 681 2 627 3 718 674 10 390 4 985 2 348 8 777 Primary and lower secondary education (levels 1 and 2) ED1_2 5 828 2 141 16 575 3 143 6 048 7 757 2 638 4 227 919 10 568 4 794 2 410 8 898 Lower secondary education ED2 6 931 2 108 17 103 3 136 7 720 9 352 2 663 5 116 1 217 10 974 4 393 2 467 9 142 Lower secondary education  general ED24 6 931 2 083 17 103 3 138 7 738 8 228 2 663 n/a 1 217 n/a 4 393 2 449 9 464 Lower secondary education  vocational ED25 n/a 3 332 n/a 2 944 5 821 12 367 n/a n/a n/a n/a n/a 3 150 6 370 Upper secondary education ED3 9 225 2 362 16 722 3 087 5 162 6 995 2 336 4 411 1 236 10 858 3 482 2 607 8 701 Upper secondary and post-secondary non-tertiary education (levels 3 and 4) ED3_4 9 145 2 485 16 199 3 121 5 065 6 995 2 230 4 411 1 137 10 535 3 482 2 629 8 701 Upper secondary education  general ED34 9 106 2 043 14 368 3 152 5 230 7 589 2 101 n/a 2 820 7 908 4 241 1 932 8 895 Upper secondary and post-secondary non-tertiary education  general (levels 34 and 44) 9 087 2 043 14 368 3 152 5 238 7 589 2 101 n/a 2 820 7 856 4 241 1 932 8 895 Upper secondary education  vocational ED35 9 425 3 224 18 265 2 995 4 670 6 710 2 520 n/a 47 14 773 3 717 2 978 8 295 Upper secondary and post-secondary non-tertiary education  vocational (levels 35 and 45) 9 238 3 136 17 333 3 082 4 518 6 709 2 317 n/a 120 13 882 3 717 2 984 8 295 Post-secondary non-tertiary education ED4 6 088 3 030 1 189 3 667 4 463 5 056 1 057 n/a 423 4 146 n/a 3 052 n/a Post-secondary non-tertiary education  general ED44 6 808 n/a n/a n/a 6 598 n/a n/a n/a n/a 5 639 n/a n/a n/a Post-secondary non-tertiary education  vocational ED45 5 908 3 030 1 189 3 667 4 391 5 056 1 057 n/a 423 3 613 n/a 3 052 n/a Short cycle tertiary education ED5 8 752 n/a 22 145 3 050 6 322 6 205 7 791 n/a n/a 6 339 1 725 3 352 1 731 Tertiary education (levels 5-8) ED5-8 6 289 2 736 33 659 2 449 8 819 6 081 2 384 1 293 1 772 10 477 3 869 1 937 2 257 Tertiary education excluding short-cycle tertiary education (levels 6-8) ED6-8 5 479 2 736 34 862 2 349 9 307 6 081 2 374 1 293 1 772 10 828 4 200 1 913 2 304 (1) One teaching hour equals 50 minutes. (2) These are the only costs to be claimed for ESF reimbursement for the specified operations. (3) Type of school: 3070 Secondary Academic Schools (AHS) 3080 Technical/industrial schools (TMHS) 3081 Secondary schools and colleges for tourism and for social and services-related occupations (HUM) 3082 Commercial academies and commercial schools (HAK/HAS) 3091 Secondary college for early childhood pedagogy / Secondary college for social pedagogy (BAfEP/BASOP) (4) WFA Finanzielle-Auswirkungen-Verordnung, www.ris.bka.gv.at (5) As defined in the Act of 27 August 1997 on Vocational and Social Rehabilitation and Employment of Persons with Disabilities, http://isap.sejm.gov.pl/DetailsServlet?id=WDU19971230776 (6) These unit costs cannot be used for types of operations for which there more specific simplified cost options in any other annex to this Delegated Regulation (7) Verified attendance means that proof of the attendance of the student in the education course is to be verified by national authorities on two or three occasions per academic year, in accordance with each Member State's normal practices and procedures for verifying attendance in formal education. (8) International Standard Classification of Education: http://ec.europa.eu/eurostat/statistics-explained/index.php/International_Standard_Classification_of_Education_(ISCED) (9) The table in point 3 sets out rates for all Member States with the exception of Greece and Denmark for which data is not currently available. These amounts can be reimbursed to the Member State on the following basis: 50 % for the first proof of attendance during the academic year (normally at the beginning of the academic year, in accordance with national rules and practices), 30 % for the second proof of attendance and 20 % for the third and final proof of attendance. For those Member States whose national systems provide for this information to be collected only twice per year, it will be 50 % for the first proof of attendance and 50 % for the second and final proof of attendance. (10) N/a indicates that no data is available for that particular Member State and the indicated education level.